DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/827,642 filed on May 27, 2022.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on May 27, 2022.  Currently claims 15-22 remain in the examination. 

4.	Applicant’s disclosure of related application information submitted in the preliminary amendment is acknowledged.

Priority
5.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 15, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0042925 A1 to Ramani et al. (cited by Applicant, hereinafter “Ramani”).
Regarding claims 15 and 19, Ramani discloses a computer implemented method for providing guest service comprising a front desk (see abstract) which may be using computers and servers for operating the hospitality system (see figures 1, 4a, 5, and paragraph 0023); and a customer terminal for the customers, which may be a personal computers or servers (see paragraphs 0027 and 0105); and when a guest initiates room service or other requests, which is a predetermined event (see paragraph 0036) utilizing the customer terminal such as a telephone, a tablet, a computer or smart screen or button (see paragraph 0027), a staff near to the customer request is notified by the staff device (or a staff terminal) and service tracking unit 206 tracks completion of the service delivery (see paragraphs 0047-0049 and 0075).  The staff availability and physical proximity are considered in determining which staff is assigned (see paragraph 0029 and 0049).  The closest staff may be indicating that he/she may be unavailable. 
Regarding claims 17 and 21, the service delivery status is kept in the system as the service deliveries are completed (see paragraph 0034).  
	Claim 19, see the description for claim 15 above.  Any devices as discussed in paragraph 0027 can be used as a terminal to input or output from the system.

Allowable Subject Matter
9.	Claims 16, 18, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a computer implemented method of assigning a staff member to an event in a service providing organization.  In assigning the staff, the one closest to the request initiated is assigned.  If the assignment is rejected by the staff, another staff is assigned.  The assignment may be on determining next closet staff based on Wi-Fi strength of the staff or next closest distanced employee.  Such a method is neither disclosed nor suggested by the cited references.  The service request management terminal phrased in the same manner as the method claims are also allowable.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876           
                                                                                                                                                                                        
December 12, 2022